Title: [Diary entry: 11 April 1788]
From: Washington, George
To: 

Friday 11th. Thermometer at 54 in the Morning— at Noon And  at Night. Clear & very pleasant all day with but little wind, and that Northerly in the morning and Southerly afterwards till eveng. when it was fresh fm. So. Et. Rid to Muddy hole, Dogue run, Fr[enc]hs and the Ferry plantations and to the Fishing landing. At Muddy hole, finished sowing Oats qty.  bushls. but would not more than get them harrowed in by Night & crossed. The Women were spreading dung as yesterday and the Plows at Work as yesterday, for Barley. At D. Run, The Ploughs and harrows were employed in gettg. in Barley & grass-seeds in No. 2. The women at this place began to cross hoe the grd. they had broke up in the lower end of the Ho. Meadw. in order to prepare it for Flax and grass. Send a hand from this place to the fishing landing. At French’s the women were levelling the old ditch in No. 3 some of them, whilst others were employed in heaping dung. Plows and Harrows putting in Barley & grass Seeds. At the Ferry, the Plows were at work as yesterday. The Women repairing fence around No. 7. Caught a good many fish to day, both shads & herring.